DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

	Response to Amendment
 
	In response to the Amendment received on 4/27/2022, the examiner has carefully considered the amendments.  The examiner acknowledges the addition of new claims 10-11.  

Response to Arguments

Applicant’s arguments with respect to claim(s) 1-2, 4-5, 7 and 10-11 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Claim Rejections - 35 USC § 112


The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-2, 4-5, 7 and 10-11 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. Applicant has amended the claims to require the monomer having a surface tension of 33 to 40 mN/m accounts for 41 % by mass or more to 94% by mass or less of the total monomers comprises [in the ink composition].  The examiner does not find the upper limit of 94% or less in the disclosure.  The disclosure sets forth in section [0016] “a monomer having a surface tension of 33 to 42 mN/m accounts for 50% by mass or more of the total monomers contained”.  The disclosure further sets forth the mono-functional monomers can account for 25 to 85 % by mass, preferably from 40 to 85 % by mass and poly-functional monomers account for 4 to 50 % by mass, preferably from 4 to 45 % by mass in section [0017].  It appears from section [0016] the upper limit would be 100% by mass of the total monomer content and from section [0017] the preferable content of monomers (mono and poly-functional) would be from 75 to 89 % by mass, more preferable from 85 to 89 % by mass of the total monomer content. The examiner finds in example 18, table 6, ratio of monomer having a surface tension of 33 to 40 mN/m is 94%; however, by calculation the examiner finds in example 18 the mass % of monomers having a surface tension of 33 to 40 mN/m (Table 6) is 55 % by mass.  The examiner finds when the mass % of monomers have a surface tension of 33 to 42 mN/m (claimed) is divided by the mass % of monomers having a surface tension outside said claimed surface tension (a ratio, not defined by disclosure) a ratio of 94% is obtained; however, if using the same calculations for a ratio of monomers having a surface tension of 33 to 40 mN/m as found in Table 6, the ratio becomes 71 % since phenoxy diethylene glycol acrylate has a surface tension of 40.5 which is outside of the 40 mN/m found in Table 6.  It is deemed the teaching of the upper limit of 94 % by mass content for the monomer having a surface tension of 33 to 42 mN/m is not taught with sufficient specificity that a skilled artisan would understand applicant intended for the monomer having a surface tension of 33 to 42 mN/m to be the upper limit based on teachings found in sections [0016] and [0017].  Therefore, the amendment is deemed new matter and appropriate action is requested.  

Conclusion

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SANZA L MCCLENDON whose telephone number is (571)272-1074.  The examiner can normally be reached on 10 am to 6:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ling-Siu Choi can be reached on 571-272-1098.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/SANZA L. McCLENDON/Primary Examiner, Art Unit 1765                                                                                                                                                                                                        



SMc